UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4310


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONALD SCOTT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:08-
cr-00034-AMD-1)


Submitted:   January 28, 2010                   Decided:   March 4, 2010


Before MOTZ and    AGEE,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gary A. Ticknor, Elkridge, Maryland, for Appellant.    Rod J.
Rosenstein, United States Attorney, Christopher Mason, Special
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ronald       Scott    entered          a     conditional     guilty     plea    to

possession       of    a    firearm      by   a    convicted        felon,       reserving    the

right to appeal the district court’s denial of his motion to

suppress evidence.               Scott was sentenced to 180 months in prison.

He appeals, contending that he was seized in violation of the

Fourth Amendment and that the district court improperly denied

the suppression motion.                 We affirm.



                                                  I

               At approximately 6:00 a.m. on September 24, 2007, two

Baltimore police officers were traveling in an area where heavy

drug trafficking was known to occur between 5:00 a.m. and 9:00

a.m.      The    officers         observed        Scott      slumped      over    in   his   car,

apparently asleep.               The officers approached the vehicle, knocked

on   a   window,       and,      when    Scott        did    not   respond,      knocked     more

loudly.        Scott awoke and began to open the door.                            The officers

shut     the    door       and    instructed          him    to    roll    the    window     down

instead.        Scott placed his key in the ignition and opened the

window.        In response to an inquiry about his well-being, Scott

replied that “he was just coming down off his high.”                                    Scott’s

speech was slurred, and his eyes appeared glassy.                                   Scott also



                                                  2
volunteered    that   he   had   been    out   “hacking,”     or   operating   an

illegal taxi service, and was waiting for his fare to return.

          The officers then asked Scott to exit the vehicle.                   He

complied, removing his keys from the ignition.                     The officers

placed the keys on the hood of Scott’s car, turned him around,

and placed his hands on top of the car.                 During a pat-down of

Scott’s outer garments, one officer felt the butt of a gun.                    The

officers retrieved the gun and placed Scott under arrest.

          The district court denied Scott’s motion to suppress

the firearm.       The court determined that the Fourth Amendment was

not implicated when the officers approached Scott, roused him,

and initiated a conversation with him.                Once Scott informed the

officers that he was coming down from a high, however, the court

found that the officers had probable cause to arrest him for

possession    of    narcotics    and    to   search    him   incident   to   that

arrest.



                                        II

          In reviewing a district court’s ruling on a motion to

suppress, we review the district court’s factual findings for

clear error, United States v. Blake, 571 F.3d 331, 338 (4th Cir.

2009), giving “due weight to inferences drawn from those facts

by . . . judges and local law enforcement officers.”                 Ornelas v.

                                        3
United States, 517 U.S. 690, 699 (1996).                     Legal conclusions on a

motion to suppress are reviewed de novo.                        Blake, 571 F.3d at

338.     When the district court denies a suppression motion, we

review    the     evidence      in     the       light   most   favorable    to    the

Government.      United States v. Neely, 564 F.3d 346, 349 (4th Cir.

2009).



                                             III

              “[V]oluntary           citizen-police          encounters     do     not

implicate the Fourth Amendment.”                    United States v. Black, 525

F.3d   359,     364    (4th   Cir.     2008).        While   the   Fourth   Amendment

prohibits unreasonable seizures of persons, a “seizure does not

occur simply because a police officer approaches an individual

and asks a few questions.”               Florida v. Bostick, 501 U.S. 429,

434 (1991).           Absent a seizure, a police-citizen encounter is

considered      consensual      and    “will       not   trigger   Fourth   Amendment

scrutiny.”      Id. at 439.          If a reasonable person would feel free

“to disregard the police and go about his business,” California

v.   Hodari     D.,    499    U.S.    621,    628    (1991),    “the   encounter    is

consensual.”          United States v. Farrior, 535 F.3d 210, 218 (4th

Cir. 2008).       Whether an encounter is consensual is determined

based upon the totality of the circumstances.                      Bostick, 501 U.S.

at 437.

                                             4
            Here, we agree with the district court that the Fourth

Amendment was not implicated when the officers approached Scott,

roused    him,    and   inquired    about      his    well-being.         Scott   was

observed    slumped     over   in   his       vehicle   at    a   time    and   in   a

neighborhood known for significant illicit drug activity.                       Scott

had the keys to the car, and the officers did not request--much

less retain--his license or other identification.                        See United

States v. Weaver, 282 F.3d 302, 310-13 (stating retention of

identification      “highly      material”       to     whether     encounter        is

consensual or constitutes a seizure).                   While the officers did

close Scott’s door and ask him to instead open the window in

order to talk to him, we agree with the district court that this

did not transform the encounter into a seizure.                       The officers

neither said nor did anything to suggest that Scott’s compliance

was required or that Scott was not free to end the exchange.

Rather,    they    made   a    request,       with    which   Scott      voluntarily

complied.    See INS v. Delgado, 466 U.S. 210, 215-16 (1984) (fact

that person responds to officer or complies with request does

not change consensual nature of encounter).



                                      IV

            Once Scott informed the officers that he was operating

an illegal taxi service and was coming down from a “high,” the

                                          5
officers    had    probable     cause      to   arrest   him    for    a    narcotics

offense or for operating the taxi service.                      See Devenpeck v.

Alford, 543 U.S. 146, 152 (2004) (“warrantless arrest . . . is

reasonable . . . where there is probable cause to believe that a

criminal offense has been or is being committed”).                     Further, the

search of Scott’s person was justified as a search incident to

that   arrest.      See   Chimel      v.    California,      395     U.S.   752,   763

(1969).     It is immaterial that Scott’s formal arrest occurred

subsequent    to    the   search   of      his    person.       See    Rawlings     v.

Kentucky,    448   U.S.   98,   111     (1980)     (“Where     the    formal   arrest

followed quickly on the heels of the challenged search of [the

arrestee’s] person, [it is not] particularly important that the

search preceded the arrest rather than vice versa.”).                       We agree

with the district court that the search of Scott’s person did

not violate the Fourth Amendment.



                                           V

            We accordingly affirm.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                             AFFIRMED



                                           6